AP-77,046
                                                                                              COURT OF CRIMINAL APPEALS
                                                                                                               AUSTIN, TEXAS
                                                                                            Transmitted 3/23/2015 3:50:21 PM
                                                                                              Accepted 3/24/2015 8:57:55 AM
                                                                                                                ABEL ACOSTA
                                                                                                                        CLERK




 March 23, 2015

 Via ECF filing
                                                                                            March 24, 2015
 Hon. Abel Acosta, Clerk
 Court of Criminal Appeals
 P.O. Box 12308, Capitol Station
 Austin, Texas 78711

 Re:       Henry W. Skinner v. State, CCA No. AP-77,046

 Dear Mr. Acosta:

 In accordance with your directive of March 20, 2015, I hereby notify the
 Court that I will appear for oral argument on behalf of the State.

 Sincerely,


  /s/ Katherine D. Hayes
 KATHERINE D. HAYES
 Assistant Attorney General
 Criminal Appeals Division
 SBOT 00796729
 Counsel of Record
 (512) 936-1400; (512) 320-8132 fax
 katherine.hayes@texasattorneygeneral.gov



 cc:       Franklin McDonough
           District Attorney 31st Judicial District
           Franklin.McDonough@graycch.com




POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL:(512) 463-2100               WEB: WWW.TEXASATTORNEYGENERAL.GOV
                                      An Equal Employment Opportunity Employer